Title: To George Washington from Henry Knox, 8 June 1781
From: Knox, Henry
To: Washington, George


                        
                            New Windsor 8th June 1781
                        
                        I received your Excellencys favor of this Day enclosing Genl Cornells letter of the 24th ultimo informing of
                            the quantity of Lead & cartridges which may be expected from Boston and Providence, and of the request of the
                            State of New Jersey for Ammunition. It appears from General Cornells letter that the prospects of addition to your  are moderate and the demands from the southward and northward so great as to claim the illegible. If your Excellency should think proper the State of New
                            Jersey might receive at illegible 15 or 20,000 at most. There are at that place under the
                            charge of Mr. illegiblealmost 60,000 which Pennsylvania line and which I have to be brought to this place as soon as they can be procured for that purpose. In confabbg with General Duportail on the subject of the operation in contemplation he
                            conceived the platforms to be within the line of his duty, and he informed he should apply to the Q. M.
                            General for them to procure them but I am not able to say how far he has proceeded—We are saving
                                timber for the Carriages at Belknaps Mills and hope to be able to pursue a sufficiency. I have the
                            honor to be with the utmost Respect Your Excellencys most obedient Servant.

                    